Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-16 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on 06/03/21 has been acknowledged and considered by the Office.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
As per claim 11, “locking means” is interpreted to cover the following, and equivalents thereof:
a protrusion or tooth that is designed to reversibly fit with a notch or groove present in the neck or angular ring of the flexible container; or,
a hole includes a notch or groove that is designed to reversibly fit with a protrusion or tooth present in the neck or angular ring of the flexible container; or,
one or more seals (e.g., rubber, silicone, etc.) can line the20 edges of a hole to securely and reversibly contact the neck;
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Drawings
The drawings are objected to:
under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“protrusion or tooth” and the “seal” of claim 11 (according to the interpretation of claim 11 set forth under title “Claim Interpretation” in this office action)
“A kit for dispensing a fluid from a fluid dispenser according to claim 1” (claim 15)
“attaching, directly or indirectly with the interconnection piece, the connection piece of the dispensing member to the neck of the flexible container” (claim 16)
“[…] engaging the supply opening of the rigid outer container with the neck of the flexible container, directly or indirectly with the connection piece […]” (claim 16)
as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “16” has been used to designate both a removable cover with supply opening (Fig. 7) and a non-removable cover with no supply opening (Fig. 8);
reference character “15” has been used to designate both a body without a hinged cover (Fig. 7) and a body with a hinged cover (Fig. 8);
reference character “6” has been used to designate both a slot supply opening (Fig. 7) and a circle supply opening (Fig. 9);
reference character “18” has been used to designate both a tapered recess (Fig. 10a) and a lollipop recess (Fig. 10b);
reference character “25” has been used to designate both an interconnection piece with straight bottom end (Fig. 13) and an interconnection piece with a concave bottom end (Fig. 14);
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 15, the claim appears to include a double inclusion not supported by the specification. The requires a “kit” for dispensing from a fluid dispenser of claim 1, wherein the kit comprises: a rigid outer container; a flexible container; and a dispensing member. Claim 1, from which claim 15 depends, already requires said structures and the particular scope of claim 15 is therefore uncertain. There appears no clear depiction of the aforementioned structures (of said kit) being used for dispensing fluid from a fluid dispenser comprising those same structures. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. MPEP § 2173.06(II)(¶ 2). Although a search of the prior art has been conducted, no meaningful application of prior art against claim 15 can be made at this time. This should not be taken as an indication that the claims would be allowable if all of the noted issues are corrected.
As per claims 10, 15, and 16, the phrase "optionally" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
As per claim 16, the claim is ambiguous for at least the following reasons:
claim 1, from which claim 16 depends, previously recites the following structures and the recitation of these structures creates a confusing duplication. A correction may include replacing “a” and “an” with “the”, for recitations in claim 16 of the following:
flexible container; opening; neck; rigid outer container; installation opening; supply opening; dispensing member; connection piece;
the following limitation is unclear: “attaching, directly or indirectly with the interconnection piece, the connection piece of the dispensing member to the neck of the flexible container”.  There appears no depiction of said attachment and the particular scope is uncertain. Interpretations of the aforementioned limitation may include: 
use the interconnection piece to attach the connection piece of the dispensing member directly or indirectly to the neck of the flexible container; and/or
directly or indirectly use the interconnection piece to attach the connection piece of the dispensing member to the neck of the flexible container;
In regards to interpretation (i), it is unclear how the interconnection piece can be used to directly attach, i.e. attach WITHOUT any intervening structure (spec: pg. 2, ln. 28), the connection piece to the neck.  In regards to interpretation (ii), it is unclear what particular structure constitutes indirect use, i.e. use WITH intervening structure (spec: pg. 2, ln. 28-30), of the interconnection piece. 
the following limitation is unclear: “[…] engaging the supply opening of the rigid outer container with the neck of the flexible container, directly or indirectly with the connection piece […]”.  There appears no depiction of said attachment and the particular scope is uncertain. There appears no depiction at all, of the connection piece providing engagement between the neck and the supply opening. Some interpretations of the aforementioned limitation may include: 
using the connection piece to engage the supply opening directly or indirectly with the neck of the flexible container; and/or
directly or indirectly using the connection piece to engage the supply opening of the rigid outer container with the neck of the flexible container;
direct engagement, i.e. engagement WITHOUT any intervening structure (spec: pg. 2, ln. 28), the supply opening to the neck.  In regards to interpretation (ii), it is unclear what particular structure constitutes indirect use, i.e. use WITH intervening structure (spec: pg. 2, ln. 28-30), of the connection piece. 
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. MPEP § 2173.06(II)(¶ 2). Although a search of the prior art has been conducted, no meaningful application of prior art against claim 16 can be made at this time. This should not be taken as an indication that the claims would be allowable if all of the noted issues are corrected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008069213 to Kenji. All references in this office action to Kenji are made to a machine translation into English of WO 2008069213 – attached as WO2008069213A1_MT.
As per claim 1, Kenji discloses a fluid dispenser (A) comprising: 
a flexible container (1) adapted to contain a fluid (C), wherein the flexible container comprises an opening (opening in 11; Fig. 8-9) and a neck (11) disposed about the opening; 
a rigid outer container (2, 4; [0020] “hard material”) adapted to house the flexible container, wherein the rigid outer container comprises an installation opening (opening in 2 by removing 4 at flange portion 42) for insertion of the flexible container within the rigid outer (HR) for engaging with the neck (3) of the flexible container ([0021] & [0027]); and 
a dispensing member (3) for drawing the fluid through the opening in the flexible container ([0029]), wherein the dispensing member comprises a connection piece (31b) for attaching to the neck of the flexible container ([0024] the cover 31b attaches a neck portion 31 to the mouth 11, via cap 34); 
wherein the flexible container is fixed within the rigid outer container by engaging the neck of the flexible container with the supply opening of the rigid outer container ([0021] and [0027]; Fig. 2). 
Kenji does not explicitly disclose the engagement of the supply opening to the neck being detachable. being However, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). Kenji discloses the claimed structure and is capable of being used as claimed – i.e. detachable engagement.
As per claim 2, Kenji further discloses the rigid outer container comprises two joinable parts (2, 4), wherein one joinable part is movable into a position for allowing access to the installation opening of the rigid outer container ([0023]; Fig. 2).
As per claim 3, Kenji further discloses the two joinable parts comprise a body (2) and a cover (4), wherein the body comprises the installation opening and the cover comprises the supply opening (Fig. 2).
As per claim 5, Kenji does not explicitly disclose the joining of the body and cover, being detachable. However, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). Kenji discloses the claimed structure and is capable of being used as claimed – i.e. detachable joining between the cover and body.
As per claim 8, Kenji further discloses the supply opening directly engaged with the neck of the flexible container ([0021]).
As per claim 9, Kenji further discloses the connection piece of the dispensing member is indirectly attached to the neck (3) of the flexible container (Fig. 2; [0024] “the cover 31b disposed on the upper portion of the cap 34”; [0021]).
As per claim 10, and as the examiner can understand the claim, Kenji further discloses the fluid dispenser further comprises an interconnection piece (34) for interconnecting the connection piece (8) of the dispensing member and the neck of the flexible container (Fig. 2; [0024] “the cover 31b disposed on the upper portion of the cap 34”; [0021]).
As per claim 11, and as the examiner can understand the claim, Kenji further discloses the supply opening comprises a locking means (43a-d) for engaging the neck of the flexible container ([0021]), wherein the locking means limits rotational movement of the neck of the flexible container ([0021]).
As per claim 12, Kenji further discloses the neck of the flexible container comprises at least one annular ring (11b), wherein the at least one annular ring engages with the supply opening (Fig. 2-3; engagement at least via convex portions 11d-e [0021]) thereby fixing the flexible container within the rigid outer container ([0021]).  Kenji does not explicitly disclose the engagement, between the annular ring and the supply opening, being detachable. However, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device 
As per claim 13, Kenji further discloses the dispensing member further comprises a pump means (3) and a conveying tube (33), wherein the conveying tube is disposed within the flexible container (Fig. 1-2) when the connection piece of the dispensing member is attached to the neck of the flexible container (Fig. 1-2).
As per claim 14, Kenji further discloses a fluid dispensing system comprising the fluid (C) dispenser according claim 1 and a fluid, wherein the fluid is contained in the flexible container of the fluid dispenser and dispensed via the dispensing member ([0029]).
Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5474212 to Tahar et al. 
As per claim 1, Tahar discloses a fluid dispenser (Fig. 1c) comprising: 
a flexible container (7; Abstract) adapted to contain a fluid (Col. 1, ln. 25), wherein the flexible container comprises neck (3, 4, 5) disposed about an opening (3); 
a rigid outer container (11) adapted to house the flexible container (Fig. 1-3), wherein the rigid outer container comprises an installation opening (see Figure A, below) for insertion of the flexible container within the rigid outer container (Fig. 3) and a supply opening for engaging with the neck (13a-b; Col. 3, Ln. 33-36; Fig. 2-3); and 
a dispensing member (9) for drawing the fluid through the opening in the flexible container (Col. 4, Ln. 20-27), wherein the dispensing member comprises a connection piece (8) for attaching to the neck (Col. 4, Ln. 16-19). 

    PNG
    media_image1.png
    396
    439
    media_image1.png
    Greyscale

Figure A: US 5474212 Fig. 2, annotated

As per claim 2, Tahar further discloses the rigid outer container comprises two joinable parts (12, 12’; Fig. 2) wherein one joinable part is movable into a position for allowing access to the installation opening (Fig. 2; Col. 3, Ln. 40-45).
As per claim 3, Tahar further discloses the two joinable parts comprise a body (12) and a cover (12’) wherein the body comprises the installation opening and the cover comprises the supply opening (Fig. 2-3).
As per claim 4, Tahar further discloses the two joinable parts comprise a body (12) and a cover (12’), wherein the body comprises the installation opening and the supply opening (Fig. 2 & Figure A, above).
As per claim 6, Tahar further discloses the cover is joined to the body by means of a hinge (14a).
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754                

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                               
03/11/2022